Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s request for continued examination filed August 31, 2022 is acknowledged.  Claim 21 is amended and claims 36-38 are cancelled.  Claims 21-35 and 39-40 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner withdraws all grounds of rejection set forth in previous office actions.
Allowable Subject Matter
Claims 21-35 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest recited prior art does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a chemical analysis method employing a polynucleotide as a controller chemical in a donor/acceptor chemical reaction as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779